DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the label of the vertical axis of the graph at the bottom of Fig. 3 is not consistent with description in specification, should be “amount of operation per unit time”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Specification

The abstract of the disclosure is objected to because the word count is more than 150.  

Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
In page 12, lines 3-4, the description of the graph at the bottom of Fig. 3, “the amount of operation of each of the manufacturing machines …” is not consistent with rest of the specification, should be “the amount of operation per unit time of each of the manufacturing machines …”.  

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 

Such claim limitations are: 
“planning unit”, “detection unit”, “prediction unit”, “decision unit”, “production control unit”, “operation information acquisition unit”, “specifying unit” and “replacement component management unit”, in claims 1-8;

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "amount of operation" in page 2 second paragraph and third paragraph. The relationship between "amount of operation" and recited productivity is not clear. For examination purpose, "amount of operation" will be construed as “amount of operation per unit time”.

Claims 2, 3, 7, and 9 recites the limitation "amount of operation", similarly to claim 1, "amount of operation" will be construed as "amount of operation per unit time".

Regarding dependent claims 2-8, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 20170153625 A1, in view of Barker US 11016468 B1.

Regarding claim 1, Yamamoto teaches a production system operating a plurality of manufacturing machines, based on a plan of an amount of production (Figs. 1&2 [0022] [0026] production planning to manage production of predetermined amount of spot welding), the production system comprising:
a first manufacturing machine being one of the plurality of manufacturing machines and carrying out first work (Figs. 1 & 2 [0027] machine 3a – first manufacturing machine of three machines performs a part of the welding points – first work);
a second manufacturing machine being one of the plurality of manufacturing machines and carrying our second work, the second manufacturing machine being configured to carry out, as a substitute, at least a part of the first work of the first manufacturing machine (Figs. 1 & 2 [0027] machine 3b – second manufacturing machine of three machines performs a part of the welding points – second work, a part of the welding points to be performed by the first machine can be performed by the second machine – as a substitute);
a planning unit planning a total productivity that is a total productivity of the first and second manufacturing machines, according to a total amount of production planned as an amount of production for a predetermined period ([0026] [0027] [0053] the 
a detection unit acquiring a quantity of state representing an operation state from the first manufacturing machine (Fig. 4 [0068]), and detecting a sign of a breakdown in the first manufacturing machine (Fig. 4 [0069] detects a component expected to fail);
a prediction unit predicting a stop time that is a time when operation of the first manufacturing machine stops due to the breakdown, when the detection unit detects the sign of the breakdown (Fig. 4 [0071] estimates the failure time of the component detected);
a decision unit deciding a maintenance time that is a time when the first manufacturing machine stopping operating due to the breakdown can be returned into an operating state (Fig. 4 [0071] the replacement time); and
a production control unit controlling an amount of operation per unit time of each of the first manufacturing machine and the second manufacturing machine in such a way as to achieve a first total productivity that is the total productivity planned by the planning unit ([0053] [0055] [0056] [0061] the production schedule for each machines are set to complete total amount of welding points from start time to finish time with initial workload that corresponding to the operation speed of robot – first total productivity as sum of first productivity of first machine and first productivity of second machine is planned), wherein
when the sign of the breakdown in the first manufacturing machine is detected and the predicted stop time is earlier than the maintenance time, the production control unit controls at least the amount of operation per unit time of the first manufacturing 
Yamamoto does not explicitly teach:
The amount of operation per unit time of the first manufacturing machine to be equal to or greater than an amount of operation per unit time before the sign of the breakdown is detected; and 
the productivity increase is to set a second total productivity higher than the first total productivity, as the total productivity to the stop time.
Baker teaches The amount of operation per unit time of the first manufacturing machine to be equal to or greater than an amount of operation per unit time before the sign of the breakdown is detected (column 11 lines 52 – 57 and column 12 lines 32-36, to continue operation of the machine until performance operating levels reach certain level or for an additional amount of time instead of slow operation of the machine – keeps productivity of the first machine unchanged); and 
Yamamoto and Barker together teach:
the productivity increase is to set a second total productivity higher than the first total productivity, as the total productivity to the stop time ([0026] [0027] [0053] the production schedule for each machines are set to complete total amount of welding points from start time to finish time, Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the reduced load of the first machine is transferred to the second machine, the productivity 
1) the reduced load of the first machine after stopping is transferred to the second machine, the second productivity of the second machine is higher than the first productivity of the second machine;
2) the second productivity of the first machine is still same as the first productivity of the first machine;
3) as a result, the second total productivity as sum of the second productivity of the first machine and the second productivity of the second machine is higher than the first total productivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Barker because they all directed to device failure management in industrial operations. Keep the same productivity after detection of potential breakdown and boost the total productivity before the first machine stop will help maintain total production level until the first machine can return to normal operation. 
Yamamoto teaches:

    PNG
    media_image1.png
    679
    912
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    656
    1038
    media_image2.png
    Greyscale

[0022] The production system 81 comprises a production planning apparatus 6 formed in such a manner as to be communicable with the cell control apparatus 5. The production planning apparatus 6 according to the present embodiment functions as a component management apparatus which performs management of a component of the manufacturing machines 3a, 3b, 3c. The production planning apparatus 6 according to the present embodiment is formed in such a manner as to perform management of a process of the entirety of a factory and management of production of a product.
[0026] The vehicle body 71 is supported by a holder 72. The holder 72 is conveyed by a conveyor 73. The vehicle body 71 is conveyed to a predetermined position and stopped. The robots 1a, 1b, 1c drive to perform spot welding at a plurality of points. The spots of the points at which spot welding is performed are determined in advance.
[0027] …, a part of the welding points to be performed by the first manufacturing machine 3a is formed in such a manner as to be capable of being welded by the second manufacturing machine 3b. Similarly, a part of the welding points to be performed by the second manufacturing machine 3b is capable of being welded by the first manufacturing machine 3a.
The cell control apparatus 5 includes a work adjustment unit 54 which adjusts an operation load of the plurality of manufacturing machines 3a, 3b, 3c. In the present embodiment, when a failure is not predicted in the manufacturing machines 3a, 3b, 3c, distribution of the points is set so that the plurality of manufacturing mach                                                                                           finish the operation substantially at the same time.
[0068] FIG. 4 is a flowchart of a control of the production system according to the present embodiment. In step 91, the operation information acquisition unit 51 of the cell control apparatus 5 acquires operation states of the respective manufacturing machines 3a, 3b, 3c.
[0069] In step 92, the failure prediction unit 52 acquires the operation states of the respective manufacturing machines 3a, 3b, 3c. The failure prediction unit 52 detects a component expected to fail.

    PNG
    media_image3.png
    833
    415
    media_image3.png
    Greyscale

the failure prediction unit 52 estimates the failure time of the component detected. The failure prediction unit 52 transmits information of the component predicted to fail to the production planning apparatus 6. The production planning apparatus 6 orders the component and acquires a time at which the component is delivered to the factory. In other words, the production planning apparatus 6 sets the replacement time at which the component can be replaced in the factory. In step 94, the replacement time acquisition unit 53 acquires the replacement time from the production planning apparatus 6.
[0055] However, when the failure time is earlier than the replacement time, if the manufacturing machines fail, the manufacturing machines can be no longer used. When the failure time is earlier than the replacement time, the work adjustment unit 54 performs a control for reducing an operation load with respect to the manufacturing machine on which a failure of the component is predicted. Further, the work adjustment unit 54 sets the operation so that the failure time of the component is later than the replacement time.
[0056] A process of reducing an operation load can be determined in advance. For example, a control for stopping a part of the operation or reducing an operation speed of the robot is performed. The operation of reducing the operation speed of the robot is suitable when there is sufficient time in the manufacturing machine on which a failure is predicted.
[0061] The work adjustment unit 54 controls the other manufacturing machines in such a way that the operation as reduced in the manufacturing machine on which a failure of the component is predicted is performed by the other manufacturing machines. performs a control for transferring a part of the operation of the manufacturing machine containing the component predicted to fail to the other manufacturing machines. For example, the work adjustment unit 54 performs control so that the welding operation at a part of the points at which the first manufacturing machine 3a has stopped welding is performed by the second manufacturing machine 3b.
[0072] Next, in step 95, the work adjustment unit 54 judges whether or not the failure time is earlier than the replacement time. When the replacement time and the failure time are the same, or when the failure time is later than the replacement time, the control terminates. When the failure time is earlier than the replacement time, the control advances to step 96.
[0073] In step 96, the operation program generation unit 55 of the work adjustment unit 54 creates the operation programs in which the operation has been changed with respect to the respective manufacturing machines 3a, 3b, 3c. With respect to the manufacturing machine containing the component predicted to fail, the operation program generation unit 55 creates the operation program so that the operation load is reduced. Further, the operation program generation unit 55 creates the operation programs of the other manufacturing machines so that the operation as reduced is added. The operation program generation unit55 transmits the corresponding operation programs to the robot control apparatuses 2a, 2b, 2c.
Baker teaches:
column 11 lines 52 – 57
analysis module further operates to make a recommendation 168 based on the real-time operational data 130 and historical data 128 such as illustrated in a non-limiting example to “immediately stop operation of a machine or to continue operation of the machine until performance operating levels reach certain levels.”
column 12 lines 32-36
…, the possible recommendation 168 is to “do nothing” or “continue the use of the machine.” Another possible recommendation can include “immediate shutdown” or “to operate the machine for an additional amount of time” or “slow operation of the machine.”

Regarding claim 2, Yamamoto and Barker further teaches as the productivity increase control, the production control unit performs control
to maintain the amount of operation per unit time of the first manufacturing machine at the same amount of operation per unit time as the amount of operation per unit time before the sign of the breakdown is detected, and to increase the amount of operation per unit time of the second manufacturing machine to an amount of operation per unit time that achieves the second total productivity ([0026] [0027] [0053] the production schedule for each machines are set to complete total amount of welding points from start time to finish time, Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the reduced load of the first machine is transferred to the second machine, the productivity of the second machine is increased; Barker: column 11 lines 52 – 57 and column 12 lines 32-36, to continue operation of the machine until performance operating levels 
1) the reduced load of the first machine after stopping is transferred to the second machine, the second productivity of the second machine is higher than the first productivity of the second machine;
2) the second productivity of the first machine is still same as the first productivity of the first machine;
3) as a result, the second total productivity as sum of the second productivity of the first machine and the second productivity of the second machine is higher than the first total productivity). 

Regarding claim 5, Yamamoto further teaches an operation information acquisition unit acquiring operation information of the first manufacturing machine (Fig. 4 [0068]), wherein
the detection unit detects the sign of the breakdown, using the operation information of the first manufacturing machine (Fig. 4 [0069] detects a component expected to fail).

Regarding claim 6, Yamamoto further teaches a specifying unit specifying a component to be replaced in order to avoid or repair the breakdown in the first 

Regarding claim 7, Yamamoto further teaches the prediction unit predicts the stop time according to the amount of operation per unit time of the first manufacturing machine controlled by the productivity increase control ([0042] [0059] the prediction is based on robot speed and amount of an operation load – the amount of operation per unit time).

Regarding claim 8, Yamamoto further teaches the production control unit corrects the second total productivity to the stop time and a third total productivity that is a total productivity from the stop time to the maintenance time in such a way as to achieve a total amount of production equivalent to a total amount of production by the first and second manufacturing machines operating with the first total productivity to the maintenance time (Yamamoto: [0053] [0054] [0055] [0061] Three machines are scheduled to start and complete the planned production at the same time. When first machine replacement part installed – the maintenance time, the reduction of production load from first machine transferred to second machine is completed by the maintenance time. At and after maintenance time, there is no more production load reduction 

Regarding claim 9, Yamamoto and Barker together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barker as applied to claims 1-2 and 5-9 above, further in view of Haag US 20130187382 A1.

Regarding claim 3, Yamamoto and Barker further teaches to increase the amount of operation per unit time of the second manufacturing machine to an amount of operation per unit time that achieves the second total productivity (Yamamoto: Fig. 4 [0072] [0073] the predicted failure time is earlier than the replacement time, the productivity of first machine is controlled, the productivity of the second machine is increased; Barker: column 11 lines 52 – 57 and column 12 lines 32-36, to continue operation of the machine until performance operating levels reach certain level or for an additional amount of time instead of slow operation of the machine – keeps productivity 
1) the reduced load of the first machine after stopping is transferred to the second machine, the second productivity of the second machine is higher than the first productivity of the second machine;
2) the second productivity of the first machine is still same as the first productivity of the first machine;
3) as a result, the second total productivity as sum of the second productivity of the first machine and the second productivity of the second machine is higher than the first total productivity).
Neither Yamamoto nor Barker teaches to increase the amount of operation per unit time of the first manufacturing machine to greater than the amount of operation per unit time before the sign of the breakdown is detected.
Haag teaches to increase the amount of operation per unit time of the first manufacturing machine to greater than the amount of operation per unit time before the sign of the breakdown is detected ([0057] first machine is operated at increased speed before failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Haag because they all directed to device failure management in industrial operations. Increasing the amount of operation per unit time of the first manufacturing machine to greater than the amount of operation per unit time before the sign of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barker as applied to claims 1-2 and 5-9 above, further in view of Fujishiro WO 2016189603 A1.

Regarding claim 4, neither Yamamoto nor Barker teaches performs the productivity increase control from a time when the production plan can be changed.
Fujishiro teaches performs the productivity increase control from a time when the production plan can be changed (page 9 last paragraph and page 10 5th paragraph, from a time after additional time needed to change operation condition or to change product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamamoto to incorporate the teachings of Fujishiro because they all directed to device failure management in industrial operations. Performing the productivity increase control from a time when the production plan can be changed will help the manufacturing machine get ready for the operation change.

Conclusion


Ong EP 2267305 B1 teaches estimated lifetime based on current operation rate.
Saneyoshi US 20200058081 A1 teaches re-scheduling production with predicted manufacturing machine breakdown.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/M.T./           Examiner, Art Unit 2115







/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115